Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leslie Serunian on 8/26/22.
The application has been amended as follows: 
1. (Currently amended) A method of treating or protecting a subject against
disease or pathology caused by different fungal pathogens, the method
comprising: administering to a subject in need thereof a Kexin peptide immunogen derived from the Kexin protein of a Pneumocystis fungal pathogen in an amount effective for the subject to generate an immune response against a kexin peptide of 
two or more of the Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens, thereby treating or protecting the subject against disease or pathology caused by infection by the two or more different fungal pathogens; wherein the Kexin peptide immunogen administered to the subject has at least 95% amino acid sequence identity to SEQ ID NO: 1.

5. (Currently amended) The method claim 1, wherein the treatment or protection is against disease or pathology associated with infection by [[one]]two or more of Aspergillus fumigatus, Candida albicans, or Cryptococcus neoformans; and/or wherein the subject is treated or protected against a disease or pathology selected from pulmonary disease, poor pulmonary function, or a symptom thereof.

11. (Currently amended) The method of claim 8, wherein the Kexin peptide of Pneumocystis is a Kex1 peptide derived from Pneumocystis hominis or  Pneumocystis jirovecii; wherein the Kexin peptide of  Candida is a Kex1 peptide derived from Candida albicans; wherein the Kexin peptide of Aspergillus is a Kex1 peptide derived from Aspergillus fumigatus;  and wherein the Kexin peptide of Cryptococcus is a Kex1 peptide derived from Cryptococcus neoformans.



Status of Claims
Claims 1, 5, 8, 11-12, 29 and 73-75 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645